UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 11, 2016 Tandem Diabetes Care, Inc. (Exact name of registrant as specified in its charter) Delaware 001-36189 20-4327508 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 11045 Roselle Street, San Diego, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (858)366-6900 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.07Submission of Matters to a Vote of Security Holders. Our Annual Meeting of Stockholders was held on May 11, 2016 (the “Annual Meeting”).We had 30,326,370 shares of common stock outstanding on March 16, 2016, the record date for the Annual Meeting.At the Annual Meeting, 27,547,443 shares of common stock were present in person or represented by proxy.The following sets forth the final results of the voting for the matters voted upon at the Annual Meeting. These matters are described in more detail in our definitive proxy statement, dated March 29, 2016. Proposal 1:Election of three members of the Board of Directors of the Company. The shareholders elected three directors to hold office until the 2019 Annual Meeting of Stockholders, or until their successors are duly elected and qualified, by the following votes: Name of Director Elected For Withheld Broker Non-Votes Fred E. Cohen Douglas A. Roeder Jesse I. Treu Proposal 2:Ratification of the appointment of Ernst & Young LLP to serve as the independent registered public accountant for the 2016 fiscal year. The proposal was approved, by the following vote: For Against Abstain Broker Non-Votes — 2 SIGNATURES
